351 S.W.3d 860 (2011)
Valentino P. BARRAZA, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72806.
Missouri Court of Appeals, Western District.
November 8, 2011.
Susan Hogan, Kansas City, MO, for Appellant.
Richard Starnes, Jefferson City, MO, for Respondent.
Before ALOK AHUJA, P.J., THOMAS H. NEWTON, and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM:
Valentino P. Barraza appeals the circuit court's judgment denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. We affirm. Rule 84.16(b).